Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of July 15, 2005, is
by and between Real Estate School Online Inc., a Florida corporation (“RESO”)
and Perry Johannesburg, an individual residing in the State of Florida
(“Executive”).

 

WHEREAS, CGI Holding Corporation is a publicly traded Nevada corporation having
its headquarters in the State of Illinois (“CGI”) and RESO is a wholly-owned
subsidiary of CGI; and

 

WHEREAS, RESO desires to employ Executive, and Executive desires to accept such
employment, pursuant to the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, as well as for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 


1.                                       EMPLOYMENT.  RESO HEREBY EMPLOYS
EXECUTIVE, AND EXECUTIVE ACCEPTS SUCH EMPLOYMENT, IN ACCORDANCE WITH THE TERMS
AND CONDITIONS HEREINAFTER SET FORTH.


 


2.                                       DUTIES.  EXECUTIVE SHALL BE EMPLOYED AS
PRESIDENT OF RESO, AT ITS PRINCIPAL OFFICES IN MIAMI, FLORIDA, OR AT OTHER
OFFICES DESIGNATED BY RESO, SUBJECT TO SUCH TRAVEL AS THE RENDERING OF SERVICES
HEREUNDER MAY REQUIRE, AND EXECUTIVE SHALL PERFORM AND DISCHARGE WELL AND
FAITHFULLY THE DUTIES WHICH MAY BE ASSIGNED TO HIM FROM TIME TO TIME BY THE
BOARD OF DIRECTORS OF RESO (THE “BOARD”) IN CONNECTION WITH THE CONDUCT OF
RESO’S BUSINESSES (THE “BUSINESS”). EXECUTIVE WILL REPORT DIRECTLY TO THE
PRESIDENT OF CGI AND THE CHIEF OPERATING OFFICER OF CGI. THE DUTIES OF EXECUTIVE
SHALL BE THOSE THAT ARE CUSTOMARILY PERFORMED BY A PRESIDENT OF THE SAME OR
SIMILAR TITLE IN A COMPANY WITH SIMILAR REVENUES, TOGETHER WITH SUCH DUTIES THAT
MAY FROM TIME TO TIME BE REQUESTED PROVIDED SUCH ADDITIONAL DUTIES ARE
REASONABLY RELATED TO THE SCOPE OF EMPLOYMENT OF EXECUTIVE.


 


3.                                       EXTENT OF SERVICES.  EXECUTIVE SHALL
DEVOTE HIS ENTIRE TIME AND BEST EFFORTS TO THE BUSINESS AND SHALL NOT, DURING
THE TERM OF THIS AGREEMENT, BE ENGAGED (WHETHER OR NOT DURING NORMAL BUSINESS
HOURS) IN ANY OTHER BUSINESS OR PROFESSIONAL ACTIVITY; PROVIDED, HOWEVER, THAT
THE PROVISIONS OF THIS SECTION 3 AND SECTION 7 SHALL NOT BE CONSTRUED AS
PREVENTING EXECUTIVE FROM (I) ENGAGING IN A REASONABLE LEVEL OF CHARITABLE
ACTIVITIES NOR INVESTING HIS PERSONAL ASSETS IN BUSINESSES WHICH DO NOT COMPETE
WITH CGI, RESO OR THE BUSINESS, IN SUCH FORM OR MANNER AS WILL NOT REQUIRE ANY
SERVICES ON THE PART OF EXECUTIVE IN THE OPERATION OR THE AFFAIRS OF THE
COMPANIES IN WHICH SUCH INVESTMENTS ARE MADE AND IN WHICH HIS PARTICIPATION IS
SOLELY THAT OF A PASSIVE INVESTOR, AND (II) TEACHING REAL ESTATE COURSES AND
OPERATING A REAL ESTATE BROKERAGE AND MAINTAINING A REAL ESTATE BROKER’S AND A
TRAVEL AGENT’S LICENSE, BUT ONLY TO THE EXTENT THAT EXECUTIVE ENGAGED IN SUCH
ACTIVITIES PRIOR TO THE DATE OF THIS AGREEMENT.


 


4.                                       COMPENSATION.  FOR ALL SERVICES
RENDERED BY EXECUTIVE UNDER THIS AGREEMENT, RESO SHALL PAY EXECUTIVE FOR THE
PERIOD FROM AND AFTER THE DATE OF THIS AGREEMENT THROUGH THE THREE YEAR
ANNIVERSARY OF THE DATE OF THIS AGREEMENT, AN ANNUAL BASE COMPENSATION IN AN
AMOUNT EQUAL TO TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000). ANY RAISES OR
BONUSES PAID TO EXECUTIVE DURING THE TERM OF HIS EMPLOYMENT SHALL BE SOLELY
WITHIN THE DISCRETION OF THE BOARD. EXECUTIVE SHALL BE PAID IN ACCORDANCE WITH
THE CUSTOMARY PAYROLL PRACTICES OF RESO, SUBJECT TO SUCH DEDUCTIONS AND
WITHHOLDINGS AS MAY BE REQUIRED BY LAW OR AGREED TO BY EXECUTIVE. DURING THE
TERM OF HIS EMPLOYMENT, EXECUTIVE SHALL BE

 

--------------------------------------------------------------------------------


 


GENERALLY ENTITLED TO PARTICIPATE IN BENEFIT PLANS OR PROGRAMS WHICH ARE
GENERALLY MADE AVAILABLE TO VICE PRESIDENTS OF CGI’S WEBSOURCED, INC. SUBSIDIARY
(“WEBSOURCED”), SUBJECT TO ALL OF THE RULES, REGULATIONS, TERMS AND CONDITIONS
APPLICABLE THERETO.  A GENERAL SUMMARY OF WEBSOURCED’S GENERALLY AVAILABLE VICE
PRESIDENT’S BENEFITS AS CURRENTLY IN EFFECT IS ATTACHED HERETO AS ATTACHMENT A.
RESO SHALL HAVE THE RIGHT AT ANY TIME TO PUT INTO PLACE ARRANGEMENTS PURSUANT TO
WHICH SOME OR ALL OF EXECUTIVE’S COMPENSATION AND/OR BENEFITS SET FORTH ABOVE
SHALL BE PROVIDED TO EXECUTIVE BY OR THROUGH CGI OR OTHER COMPANIES AFFILIATED
WITH CGI AND RESO (RATHER THAN DIRECTLY BY RESO), AND EXECUTIVE SHALL FULLY
COOPERATE WITH SUCH ARRANGEMENTS AND SHALL PROMPTLY SIGN SUCH DOCUMENTS AND TAKE
ALL SUCH OTHER ACTIONS AS SHALL BE DEEMED NECESSARY BY THE LEGAL COUNSEL FOR
RESO IN ORDER TO FACILITATE SUCH ARRANGEMENTS, PROVIDED THAT SUCH ARRANGEMENTS
SHALL NOT IN ANY EVENT REDUCE ANY OF THE COMPENSATION, BENEFITS AND PERKS TO
WHICH EXECUTIVE IS ENTITLED UNDER THIS AGREEMENT AS OF THE SIGNING HEREOF.


 


5.                                       TERM.  THIS AGREEMENT SHALL COMMENCE ON
THE DATE FIRST SET FORTH ABOVE AND SHALL CONTINUE UNTIL THE THREE YEAR
ANNIVERSARY OF THE DATE HEREOF, UNLESS EARLIER TERMINATED IN ACCORDANCE WITH
SECTION 6 OF THIS AGREEMENT.


 


6.                                       TERMINATION OF EMPLOYMENT.


 


(A)                                  DEATH OR DISABILITY OF EXECUTIVE.  THE
EMPLOYMENT OF EXECUTIVE UNDER THIS AGREEMENT SHALL TERMINATE UPON HIS DEATH OR,
AT THE OPTION OF RESO, IF EXECUTIVE SHALL BE PREVENTED FROM FULLY PERFORMING HIS
DUTIES HEREUNDER AS A RESULT OF HIS DISABILITY OR ILLNESS FOR A CONTINUOUS
PERIOD OF ONE HUNDRED EIGHTY (180) DAYS, AND EXECUTIVE SHALL ONLY BE ENTITLED TO
BE PAID VACATION PAY AND BASE SALARY EARNED OR ACCRUED THROUGH THE DATE OF
TERMINATION, AND NO SEVERANCE PAYMENT SHALL BE DUE OR PAYABLE TO EXECUTIVE IN
SUCH EVENT.


 


(B)                                 BY RELOCATION.  IN THE EVENT THAT
EXECUTIVE’S DUTIES REQUIRE RELOCATION TO ANOTHER GEOGRAPHIC LOCATION MORE THAN
20 MILES FROM HIS CURRENT GEOGRAPHIC LOCATION, AND EXECUTIVE DECLINES TO ACCEPT
SUCH TRANSFER TO SUCH OTHER GEOGRAPHIC LOCATION AND A SUITABLE POSITION CANNOT
BE ARRANGED AT EXECUTIVE’S CURRENT LOCATION (IN EXECUTIVE’S SOLE DISCRETION),
THEN EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL BE DEEMED TERMINATED WITHOUT CAUSE
EFFECTIVE NINETY (90) DAYS AFTER THE NOTICE TO EXECUTIVE OF THE REQUEST FOR
RELOCATION, AND EXECUTIVE SHALL BE ENTITLED TO BE PAID VACATION PAY AND BASE
SALARY EARNED OR ACCRUED THROUGH THE DATE OF TERMINATION, THE SEVERANCE PAYMENT
PROVIDED BY SECTION 6(E) SHALL BE DUE AND PAYABLE TO EXECUTIVE IN SUCH EVENT,
AND THIS SHALL NOT AFFECT EXECUTIVE’S RIGHT TO RECEIVE ANY COMPENSATION OR
CONSIDERATION UNDER ANY OTHER AGREEMENT WITH RESO OR CGI.


 


(C)                                  TERMINATION “FOR CAUSE”.  RESO SHALL HAVE
THE RIGHT TO TERMINATE THE EMPLOYMENT OF EXECUTIVE UNDER THIS AGREEMENT “FOR
CAUSE,” AS SUCH TERM IS DEFINED BELOW, AT ANY TIME WITHOUT FURTHER LIABILITY OR
OBLIGATIONS TO EXECUTIVE, EXCEPTING ONLY THAT EXECUTIVE SHALL BE ENTITLED TO BE
PAID VACATION PAY AND BASE SALARY EARNED OR ACCRUED THROUGH THE DATE OF
TERMINATION, AND NO SEVERANCE PAYMENT SHALL BE DUE OR PAYABLE TO EXECUTIVE IN
SUCH EVENT. FOR PURPOSES OF THIS AGREEMENT, “FOR CAUSE” SHALL REFER TO ANY OF
THE FOLLOWING EVENTS AS DETERMINED IN THE JUDGMENT OF THE BOARD: (1) EXECUTIVE’S
REPEATED GROSS NEGLECT OF OR NEGLIGENCE IN THE PERFORMANCE OF HIS DUTIES;
(2) EXECUTIVE’S FAILURE OR REFUSAL TO FOLLOW INSTRUCTIONS GIVEN TO HIM BY THE
BOARD OR THE CGI BOARD; (3) EXECUTIVE’S REPEATED VIOLATION OF ANY PROVISION OF
CGI’S OR RESO’S BYLAWS OR OF THEIR OTHER STATED POLICIES, STANDARDS, OR
REGULATIONS; (4) EXECUTIVE BEING INVESTIGATED, INDICTED, CONVICTED OR PLEA
BARGAINING IN REGARD

 

2

--------------------------------------------------------------------------------


 


TO ANY CRIMINAL OFFENSE, OTHER THAN MINOR TRAFFIC VIOLATIONS, BASED ON
EXECUTIVE’S CONDUCT OCCURRING DURING THE TERM OF THIS AGREEMENT; OR
(5) EXECUTIVE’S VIOLATION OR BREACH OF ANY MATERIAL TERM, COVENANT OR CONDITION
CONTAINED IN THIS AGREEMENT.


 


(D)                                 ACCRUED SALARY.  IN THE EVENT THAT RESO OR
EXECUTIVE TERMINATES THIS AGREEMENT FOR ANY REASON WHATSOEVER, EXECUTIVE SHALL
BE PAID (LESS ALL APPLICABLE DEDUCTIONS) ALL EARNED AND ACCRUED BASE
COMPENSATION DUE TO EXECUTIVE FOR SERVICES RENDERED UP TO THE DATE OF
TERMINATION.


 


(E)                                  SEVERANCE PAYMENT.  EXCEPT IN THE CASE OF
TERMINATION PURSUANT TO SECTION 6(A) (DEATH OR DISABILITY OF EXECUTIVE), OR
SECTION 6(C) (FOR CAUSE), IN THE EVENT THAT RESO TERMINATES THIS AGREEMENT
EXECUTIVE SHALL BE PAID ON THE DATE OF TERMINATION A SEVERANCE AMOUNT EQUAL TO
ALL AMOUNTS OF HIS ANNUAL BASE COMPENSATION, LESS ALL APPLICABLE DEDUCTIONS,
THAT WOULD HAVE BECOME DUE AND OWING TO EXECUTIVE THROUGH THE THREE YEAR
ANNIVERSARY OF THE DATE OF THIS AGREEMENT, AS IF EXECUTIVE’S EMPLOYMENT WITH
RESO HAD NOT BEEN TERMINATED PRIOR THERETO.


 


7.                                       NON-COMPETITION AND NON-SOLICITATION.


 


(A)                                  EXECUTIVE’S ACKNOWLEDGES THAT THE SERVICES
TO BE PERFORMED BY HIM UNDER THIS AGREEMENT ARE OF A SPECIAL, UNIQUE, UNUSUAL,
EXTRAORDINARY AND INTELLECTUAL CHARACTER, AND THE PROVISIONS OF THIS SECTION 7
ARE REASONABLE AND NECESSARY TO PROTECT RESO’S BUSINESS.


 


(B)                                 IN CONSIDERATION OF THE FOREGOING
ACKNOWLEDGMENTS BY EXECUTIVE, AND IN CONSIDERATION OF THE COMPENSATION AND
BENEFITS TO BE PAID OR PROVIDED TO EXECUTIVE BY RESO, EXECUTIVE COVENANTS THAT
HE WILL NOT, DURING THE TERM OF THIS AGREEMENT AND FOR A PERIOD OF ONE (1) YEAR
THEREAFTER, DIRECTLY OR INDIRECTLY:


 


(1)                                  EXCEPT IN THE COURSE OF HIS EMPLOYMENT
HEREUNDER, ENGAGE OR INVEST IN, OWN, MANAGE, OPERATE, FINANCE, CONTROL, OR
PARTICIPATE IN THE OWNERSHIP, MANAGEMENT, OPERATION, FINANCING, OR CONTROL OF,
BE EMPLOYED BY, ASSOCIATED WITH, OR IN ANY MANNER CONNECTED WITH, ANY BUSINESS
WHOSE PRODUCTS OR SERVICES COMPETE IN WHOLE OR IN PART WITH THE PRODUCTS OR
SERVICES OF RESO OR CGI; PROVIDED, HOWEVER, THAT EXECUTIVE MAY PURCHASE OR
OTHERWISE ACQUIRE UP TO (BUT NOT MORE THAN) ONE PERCENT (1%) OF ANY CLASS OF
SECURITIES OF ANY ENTERPRISE (BUT WITHOUT OTHERWISE PARTICIPATING IN THE
ACTIVITIES OF SUCH ENTERPRISE) IF SUCH SECURITIES ARE LISTED ON ANY NATIONAL OR
REGIONAL SECURITIES EXCHANGE OR HAVE BEEN REGISTERED UNDER SECTION 12(G) OF THE
SECURITIES EXCHANGE ACT OF 1934;


 


(2)                                  WHETHER FOR EXECUTIVE’S OWN ACCOUNT OR FOR
THE ACCOUNT OF ANY OTHER PERSON, SOLICIT BUSINESS OF THE SAME OR SIMILAR TYPE OF
BUSINESS THEN BEING CARRIED ON BY RESO OR CGI, FROM ANY PERSON OR ENTITY KNOWN
BY EXECUTIVE TO BE A CUSTOMER OF RESO OR CGI, WHETHER OR NOT EXECUTIVE HAD
PERSONAL CONTACT WITH SUCH PERSON OR ENTITY DURING AND BY REASON OF EXECUTIVE’S
EMPLOYMENT WITH RESO;


 


(3)                                  WHETHER FOR EXECUTIVE’S OWN ACCOUNT OR THE
ACCOUNT OF ANY OTHER PERSON (I) SOLICIT, EMPLOY OR OTHERWISE ENGAGE AS AN
EMPLOYEE, INDEPENDENT CONTRACTOR OR OTHERWISE, ANY PERSON WHO IS OR WAS AN
EMPLOYEE OF RESO OR CGI AT ANY TIME DURING THE TERM OF THIS AGREEMENT OR IN ANY
MANNER INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE

 

3

--------------------------------------------------------------------------------


 


OF RESO OR CGI TO TERMINATE HIS EMPLOYMENT WITH RESO OR CGI, OR (II) INTERFERE
WITH RESO’S OR CGI’S RELATIONSHIP WITH ANY PERSON OR ENTITY, INCLUDING ANY
PERSON OR ENTITY WHO AT ANY TIME DURING THE TERM OF THIS AGREEMENT WAS AN
EMPLOYEE, CONTRACTOR, SUPPLIER OR CUSTOMER OF RESO OR CGI; OR


 


(4)                                  AT ANY TIME DURING OR AFTER THE TERM OF
THIS AGREEMENT, DISPARAGE RESO, CGI OR ANY SUBSIDIARY OF CGI, OR ANY OF THEIR
RESPECTIVE SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS.


 


(C)                                  IF ANY COVENANT OF THIS SECTION 7 IS HELD
TO BE UNREASONABLE, ARBITRARY OR AGAINST PUBLIC POLICY, SUCH COVENANT WILL BE
CONSIDERED TO BE DIVISIBLE WITH RESPECT TO SCOPE, TIME AND GEOGRAPHIC AREA, AND
SUCH LESSER SCOPE, TIME OR GEOGRAPHIC AREA, OR ALL OF THEM, AS A COURT OF
COMPETENT JURISDICTION MAY DETERMINE TO BE REASONABLE, NOT ARBITRARY AND NOT
AGAINST PUBLIC POLICY, WILL BE EFFECTIVE, BINDING AND ENFORCEABLE AGAINST
EXECUTIVE.


 


(D)                                 EXECUTIVE ACKNOWLEDGES AND AGREES THAT
SHOULD EXECUTIVE TRANSFER BETWEEN OR AMONG RESO AND ANY OF ITS AFFILIATED
COMPANIES INCLUDING, WITHOUT LIMITATION, ANY PARENT, SUBSIDIARY OR OTHER
CORPORATELY RELATED ENTITY (A “RESO AFFILIATE”) WHEREVER SITUATED, OR OTHERWISE
BECOME EMPLOYED BY ANY RESO AFFILIATE, OR SHOULD HE BE PROMOTED OR REASSIGNED TO
FUNCTIONS OTHER THAN THE DUTIES SET FORTH IN THIS AGREEMENT, OR SHOULD
EXECUTIVE’S COMPENSATION AND BENEFIT PACKAGE CHANGE (EITHER HIGHER OR LOWER),
THE TERMS OF THIS SECTION 7 SHALL CONTINUE TO APPLY WITH FULL FORCE.


 


(E)                                  IN THE EVENT EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY RESO OTHER THAN PURSUANT TO SECTION 6(A) OR SECTION 6(C),
EXECUTIVE MAY, IN HIS SOLE DISCRETION, ELECT TO WAIVE ANY SEVERANCE PAYMENT
WHICH MAY OTHERWISE BE DUE AND OWING TO EXECUTIVE PURSUANT TO SECTION 6(E) ABOVE
IN EXCHANGE FOR RESO’S AGREEMENT THAT THE RESTRICTIONS OF SECTION 7(B)(1) SHALL
BE DEEMED NULL AND VOID AND UNENFORCEABLE AGAINST EXECUTIVE AND RESO SHALL NOT
ATTEMPT TO ENFORCE THE SAME.


 


(F)                                    EXECUTIVE AGREES AND ACKNOWLEDGES THAT
RESO DOES NOT HAVE AN ADEQUATE REMEDY AT LAW FOR THE BREACH OR THREATENED BREACH
BY EXECUTIVE OF THIS SECTION 7 AND AGREES THAT RESO MAY, IN ADDITION TO THE
OTHER REMEDIES WHICH MAY BE AVAILABLE TO IT UNDER THIS AGREEMENT, FILE SUIT IN
EQUITY TO ENJOIN EXECUTIVE FROM SUCH BREACH OR THREATENED BREACH.


 


8.                                       CERTAIN REPRESENTATIONS.  EXECUTIVE
ACKNOWLEDGES THAT AS A PUBLICLY TRADED COMPANY FUNCTIONING UNDER THE RECENTLY
ENACTED SARBANES-OXLEY ACT, CGI AND ITS SUBSIDIARIES INCLUDING RESO ARE SUBJECT
TO CLOSE SCRUTINY REGARDING THEIR ACTIVITIES, INTERNAL FINANCIAL CONTROLS, AND
PUBLIC COMMENTS AND DISCLOSURES. TO APPROPRIATELY PROTECT CGI AND ITS
SUBSIDIARIES INCLUDING RESO, EXECUTIVE EXPRESSLY ACKNOWLEDGES AND AGREES AS
FOLLOWS:


 


(A)                                  EXECUTIVE’S EMPLOYMENT BY RESO SHALL BE
FULL-TIME EMPLOYMENT. EXCEPT AS EXPRESSLY PROVIDED HEREIN, DURING THE PERIOD OF
SUCH EMPLOYMENT BY RESO, EXECUTIVE SHALL NOT HAVE, PROVIDE OR PERFORM ANY WORK,
ADVICE, ASSISTANCE, CONSULTATION, ANALYSIS, INPUT, PARTICIPATION, OR INTEREST
WHATSOEVER (INCLUDING BUT NOT LIMITED TO ANY FINANCIAL INTEREST, DIRECT OR
INDIRECT, LEGAL OR BENEFICIAL) IN OR FOR THE BENEFIT OF ANY CORPORATION,
PARTNERSHIP, JOINT VENTURE, LIMITED LIABILITY COMPANY, SOLE PROPRIETORSHIP, OR
ANY OTHER ENTITY WHATSOEVER, WHETHER FOR-PROFIT OR NON-PROFIT AND REGARDLESS OF
WHETHER OR NOT SUCH ENTITY COMPETES AGAINST THE BUSINESS, EXCEPTING VOLUNTEER

 

4

--------------------------------------------------------------------------------


 


ACTIVITIES FOR LOCAL CHURCHES OR SCHOOLS AND PASSIVE REAL ESTATE INVESTMENTS OR
INVESTMENTS IN PUBLICLY TRADED STOCKS PROVIDED THAT SUCH VOLUNTEER ACTIVITIES
AND INVESTMENTS DO NOT INTERFERE WITH THE PERFORMANCE OF EXECUTIVE’S WORK FOR
RESO.


 


(B)                                 DURING AND FOLLOWING ANY TERMINATION OF
EXECUTIVE’S EMPLOYMENT BY RESO FOR ANY REASON AND UNDER ANY CIRCUMSTANCES
WHATSOEVER:


 


(1)                                  EXECUTIVE SHALL REFRAIN FROM MAKING ANY
PUBLIC OR PRIVATE DISCLOSURES REGARDING RESO, CGI, ANY SUBSIDIARY OF CGI OR
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR SHAREHOLDERS, EXCEPT
DISCLOSURES OF SUCH INFORMATION AS MAY HAVE BEEN PUBLICLY DISCLOSED BY CGI OR
ITS SUBSIDIARIES INCLUDING RESO FROM TIME TO TIME IN PRESS RELEASES OR IN
FILINGS WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION, AND EXCEPT AS MAY BE
REQUIRED BY APPLICABLE LAW OR COURT ORDER; AND


 


(2)                                  EXECUTIVE SHALL REFRAIN FROM MAKING PUBLIC
OR PRIVATE DISPARAGING REMARKS REGARDING THE BUSINESS, RESO, CGI, ANY SUBSIDIARY
OF CGI OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR SHAREHOLDERS, OR
CGI’S COMMON STOCK.


 


(C)                                  EXECUTIVE FURTHER REPRESENTS, WARRANTS AND
COVENANTS AS FOLLOWS:


 


(1)                                  THAT EXECUTIVE IS NOT SUBJECT TO ANY
CONTRACT, NON-COMPETE AGREEMENT, DECREE OR INJUNCTION WHICH PROHIBITS OR
RESTRICTS HIS PERFORMANCE OF THE DUTIES SET FORTH HEREIN WITH RESO, THE
CONTINUED OPERATION OF RESO’S BUSINESS OR THE EXPANSION THEREOF TO OTHER
GEOGRAPHICAL AREAS, CUSTOMERS AND SUPPLIERS OR LINES OF BUSINESS; AND


 


(2)                                  THAT NO CLAIMS OR LAWSUITS ARE PENDING AT
THE TIME OF THIS AGREEMENT AGAINST EXECUTIVE OR ANY CORPORATION OR OTHER ENTITY
WHEREIN HE WAS OR IS AN OFFICER OR DIRECTOR.


 


(D)                                 IF DURING THE PERIOD OF HIS EMPLOYMENT BY
RESO, EXECUTIVE VIOLATES THIS SECTION 8 OR ANY OF THE REPRESENTATIONS,
WARRANTIES AND COVENANTS MADE BY EXECUTIVE IN THIS SECTION 8 PROVE TO BE FALSE,
THEN FOLLOWING DISCOVERY OF THE VIOLATION OR FALSEHOOD, EXECUTIVE SHALL
IMMEDIATELY PAY AND TURN OVER TO RESO ANY AND ALL SOFTWARE, SOFTWARE PROGRAMS,
OTHER WORK PRODUCT, COPYRIGHTS, DOMAIN NAMES, CONTRACT RIGHTS, ACCOUNTS
RECEIVABLE, CASH, STOCK, OPTIONS, WARRANTS, MEMBERSHIP INTERESTS, OTHER
INTERESTS, SALARY, BONUSES, ROYALTIES, COMMISSIONS, FEES AND ANY AND ALL OTHER
ASSETS, CONSIDERATION AND COMPENSATION OF ANY NATURE WHATSOEVER WHICH HAS BEEN
OBTAINED BY EXECUTIVE OR ANY OF HIS IMMEDIATE FAMILY MEMBERS OR AFFILIATES
(DIRECTLY OR INDIRECTLY, LEGALLY OR BENEFICIALLY) IN REGARD TO SUCH VIOLATION.


 


9.                                       NONDISCLOSURE OF PROPRIETARY
INFORMATION.  EXECUTIVE SHALL NOT, EITHER DURING OR AFTER HIS EMPLOYMENT WITH
RESO, DISCLOSE TO ANYONE OUTSIDE RESO OR USE OTHER THAN FOR THE PURPOSE OF THE
BUSINESS, ANY PROPRIETARY INFORMATION OR ANY INFORMATION RECEIVED IN CONFIDENCE
BY RESO FROM ANY THIRD PARTY. FOR PURPOSES OF THIS AGREEMENT, “PROPRIETARY
INFORMATION” IS INFORMATION AND DATA, WHETHER IN ORAL, WRITTEN, GRAPHIC, OR
MACHINE-READABLE FORM RELATING TO RESO’S PAST, PRESENT AND FUTURE BUSINESSES,
INCLUDING, BUT NOT LIMITED TO, COMPUTER PROGRAMS, ROUTINES, SOURCE CODE, OBJECT
CODE, DATA, INFORMATION, DOCUMENTATION, KNOW-HOW, TECHNOLOGY, DESIGNS,
PROCEDURES, FORMULAS, DISCOVERIES, INVENTIONS, TRADE SECRETS, IMPROVEMENTS,
CONCEPTS, IDEAS, PRODUCT PLANS, RESEARCH AND DEVELOPMENT, PERSONNEL INFORMATION,
FINANCIAL INFORMATION, CUSTOMER LISTS AND MARKETING PROGRAMS AND INCLUDING,
WITHOUT LIMITATION, ALL DOCUMENTS MARKED AS CONFIDENTIAL OR PROPRIETARY AND/OR
CONTAINING SUCH

 

5

--------------------------------------------------------------------------------


 


INFORMATION, WHICH RESO HAS ACQUIRED OR DEVELOPED AND WHICH HAS NOT BEEN MADE
PUBLICLY AVAILABLE BY RESO.


 


10.                                 RETURN OF DOCUMENTS.  UPON THE TERMINATION
OF EXECUTIVE’S EMPLOYMENT WITH RESO OR UPON THE EARLIER REQUEST OF RESO,
EXECUTIVE SHALL RETURN TO RESO ALL MATERIALS BELONGING TO RESO, INCLUDING ALL
MATERIALS CONTAINING OR RELATING TO ANY PROPRIETARY INFORMATION IN ANY WRITTEN
OR TANGIBLE FORM THAT EXECUTIVE MAY HAVE IN HIS POSSESSION OR CONTROL.


 


11.                                 OWNERSHIP OF WORK PRODUCT.  EXECUTIVE HEREBY
ASSIGNS TO RESO HIS ENTIRE RIGHT, TITLE AND INTEREST IN ALL “DEVELOPMENTS”.
 “DEVELOPMENTS” MEANS ANY IDEA, INVENTION, DESIGN OF A USEFUL ARTICLE (WHETHER
THE DESIGN IS ORNAMENTAL OR OTHERWISE), COMPUTER PROGRAM INCLUDING SOURCE CODE
AND OBJECT CODE AND RELATED DOCUMENTATION, AND ANY OTHER WORK OF AUTHORSHIP, OR
AUDIO/VISUAL WORK, WRITTEN, MADE OR CONCEIVED SOLELY OR JOINTLY BY EXECUTIVE
DURING EXECUTIVE’S EMPLOYMENT WITH RESO, WHETHER OR NOT PATENTABLE, SUBJECT TO
COPYRIGHT OR SUSCEPTIBLE TO OTHER FORMS OF PROTECTION THAT RELATE TO THE ACTUAL
OR ANTICIPATED BUSINESSES OR RESEARCH OR DEVELOPMENT OF RESO, OR ARE SUGGESTED
BY OR RESULT FROM ANY TASK ASSIGNED TO EXECUTIVE OR WORK PERFORMED BY EXECUTIVE
FOR OR ON BEHALF OF RESO. EXECUTIVE ACKNOWLEDGES THAT THE COPYRIGHTS IN
DEVELOPMENTS CREATED BY HIM IN THE SCOPE OF HIS EMPLOYMENT BELONG TO RESO BY
OPERATION OF THE LAW, OR MAY BELONG TO A CUSTOMER OF RESO PURSUANT TO A CONTRACT
BETWEEN RESO AND SUCH CUSTOMER. IN CONNECTION WITH ANY OF THE DEVELOPMENTS
ASSIGNED ABOVE, EXECUTIVE AGREES TO PROMPTLY DISCLOSE THEM TO RESO, AND
EXECUTIVE AGREES, ON THE REQUEST OF RESO, TO PROMPTLY EXECUTE SEPARATE WRITTEN
ASSIGNMENTS TO RESO AND TO DO ALL THINGS REASONABLY NECESSARY TO ENABLE RESO TO
SECURE PATENTS, REGISTER COPYRIGHTS OR OBTAIN ANY OTHER FORMS OF PROTECTION FOR
DEVELOPMENTS IN THE UNITED STATES AND IN OTHER COUNTRIES. IN THE EVENT RESO IS
UNABLE, AFTER REASONABLE EFFORT, TO SECURE EXECUTIVE’S SIGNATURE ON ANY LETTERS
PATENT, COPYRIGHT OR OTHER ANALOGOUS PROTECTION RELATING TO A DEVELOPMENT,
WHETHER BECAUSE OF EXECUTIVE’S PHYSICAL OR MENTAL INCAPACITY OR FOR ANY OTHER
REASON WHATSOEVER, EXECUTIVE IRREVOCABLY DESIGNATES AND APPOINTS RESO AND ITS
DULY AUTHORIZED OFFICERS AND AGENTS AS HIS AGENTS AND ATTORNEYS-IN-FACT TO ACT
FOR AND IN HIS BEHALF AND STEAD TO EXECUTE AND FILE ANY SUCH APPLICATION OR
APPLICATIONS AND TO DO ALL OTHER LAWFULLY PERMITTED ACTS TO FURTHER THE
PROSECUTION AND ISSUANCE OF LETTERS PATENT, COPYRIGHT OR OTHER ANALOGOUS
PROTECTION THEREON, WITH THE SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY
EXECUTIVE. RESO, ITS SUBSIDIARIES, LICENSEES, SUCCESSORS AND ASSIGNS (DIRECT OR
INDIRECT), ARE NOT REQUIRED TO DESIGNATE EXECUTIVE AS THE INVENTOR OR AUTHOR OF
ANY DEVELOPMENT, WHEN SUCH DEVELOPMENT IS DISTRIBUTED PUBLICLY OR OTHERWISE.
EXECUTIVE WAIVES AND RELEASES, TO THE EXTENT PERMITTED BY LAW, ALL OF HIS RIGHTS
TO SUCH DESIGNATION AND ANY RIGHTS CONCERNING FUTURE MODIFICATIONS OF SUCH
DEVELOPMENTS.


 


12.                                 POSSESSION OF OTHER MATERIALS.  EXECUTIVE
REPRESENTS THAT HE WILL NOT USE IN THE PERFORMANCE OF EXECUTIVE’S
RESPONSIBILITIES FOR RESO, ANY MATERIALS OR DOCUMENTS OF A FORMER EMPLOYER WHICH
ARE NOT GENERALLY AVAILABLE TO THE PUBLIC OR WHICH DID NOT BELONG TO EXECUTIVE,
UNLESS EXECUTIVE HAS OBTAINED WRITTEN AUTHORIZATION FROM THE FORMER EMPLOYER OR
OTHER OWNER FOR THEIR POSSESSION AND USE AND PROVIDED RESO WITH A COPY THEREOF.


 


13.                                 INDEMNIFICATION.  EXECUTIVE AGREES TO
INDEMNIFY, DEFEND AND HOLD HARMLESS RESO, CGI, AND EACH OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES AND SHAREHOLDERS FROM AND AGAINST ALL
LIABILITIES, OBLIGATIONS, LOSSES, EXPENSES, COSTS (INCLUDING ATTORNEYS FEES),
CLAIMS, DEFICIENCIES AND DAMAGES INCURRED OR SUFFERED BY RESO, CGI, AND EACH OF
THEIR RESPECTIVE OFFICERS, DIRECTORS AND SHAREHOLDERS, RESULTING FROM:
(A) EXECUTIVE’S BREACH OF THE TERMS OF THIS AGREEMENT, INCLUDING BUT NOT LIMITED
TO ANY BREACH OF EXECUTIVE’S REPRESENTATIONS, WARRANTIES AND COVENANTS,
(B) EXECUTIVE’S BREACH OF ANY

 

6

--------------------------------------------------------------------------------


 


AGREEMENT WITH A THIRD PARTY RESTRICTING COMPETITION, INTELLECTUAL PROPERTY,
CONFIDENTIAL INFORMATION OR DISCLOSURE, (C) EXECUTIVE’S GROSSLY NEGLIGENT ACTS,
OR (D) EXECUTIVE’S IMPROPER WILLFUL ACTS, WITHOUT ANY LIMITATIONS OR
QUALIFICATIONS WHATSOEVER, AND AS AN EXPRESS INDUCEMENT TO RESO AND CGI TO ENTER
INTO THIS AGREEMENT, EXECUTIVE WAIVES ANY AND ALL ARGUMENTS, GROUNDS, FACTS,
CIRCUMSTANCES, REASONS, BASIS, AND DEFENSES WHATSOEVER, WHETHER BASED IN LAW OR
IN EQUITY, REGARDING THE FULL FORCE AND EFFECT AND LEGALLY BINDING NATURE OF
THIS AGREEMENT OF EXECUTIVE TO INDEMNIFY AND HOLD HARMLESS RESO, CGI, AND EACH
OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND SHAREHOLDERS, AS
AFORESAID. THIS INDEMNIFICATION PROVISION SHALL SURVIVE ANY TERMINATION OF
EXECUTIVE’S EMPLOYMENT RELATIONSHIP WITH RESO.


 


14.                                 ASSIGNMENT.  THIS AGREEMENT MAY NOT BE
ASSIGNED BY EXECUTIVE UNDER ANY CIRCUMSTANCES. THIS AGREEMENT MAY BE ASSIGNED BY
RESO, OR TO ANY SUCCESSOR OF RESO IN CONNECTION WITH A MERGER, CONSOLIDATION, OR
SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF RESO OR CGI, SO LONG AS SUCH
ASSIGNEE ASSUMES ALL OF RESO’ OBLIGATIONS HEREUNDER.


 


15.                                 NOTICES.  ANY NOTICE REQUIRED OR PERMITTED
TO BE GIVEN UNDER THIS AGREEMENT SHALL BE SUFFICIENT IF IN WRITING AND SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE FOLLOWING
ADDRESS:


 

To Executive:

Mr. Perry Johannesburg

 

P.O. Box 630504

 

Miami, Florida 33163

 

 

To RESO:

c/o WebSourced, Inc.

 

Attention: President

 

300 Perimeter Park Drive, Suite D

 

Morrisville, NC 27560

 

 

With a copy to:

CGI Holding Corporation

 

Attention: Chief Executive Officer

 

5 Revere Drive, Suite 510

 

Northbrook, IL 60062

 

or to such other address as either Executive, RESO or CGI may give to the other
from time to time by written notice in the manner set forth above.

 


16.                                 WAIVER OF BREACH.  ANY WAIVER BY RESO OR
EXECUTIVE OF A BREACH OF ANY PROVISION OF THIS AGREEMENT BY THE OTHER PARTY
SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH BY THE
OTHER PARTY.


 


17.                                 CHOICE OF LAW, JURY WAIVER.  THIS AGREEMENT
SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE OF ILLINOIS, AND SHALL TAKE
EFFECT AS AN INSTRUMENT UNDER SEAL WITHIN ILLINOIS.  THE VALIDITY,
INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT, AND ANY AND ALL OTHER MATTERS
RELATING TO EXECUTIVE’S EMPLOYMENT AND SEPARATION OF EMPLOYMENT FROM RESO SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAW OF ILLINOIS,
WITHOUT GIVING EFFECT TO CONFLICT OF LAW PRINCIPLES. BOTH PARTIES AGREE THAT ANY
ACTION, DEMAND, CLAIM OR COUNTERCLAIM (JOINTLY “ACTION”) RELATING TO
(I) EXECUTIVE’S EMPLOYMENT AND SEPARATION OF HIS EMPLOYMENT, AND (II) THE TERMS
AND PROVISIONS OF THIS AGREEMENT OR TO ITS BREACH, SHALL BE COMMENCED IN
ILLINOIS IN A COURT OF COMPETENT JURISDICTION. BOTH PARTIES FURTHER ACKNOWLEDGE
THAT VENUE SHALL EXCLUSIVELY LIE IN ILLINOIS AND THAT MATERIAL WITNESSES AND
DOCUMENTS WOULD BE LOCATED

 

7

--------------------------------------------------------------------------------


 


IN ILLINOIS. BOTH PARTIES FURTHER AGREE THAT ANY ACTION SHALL BE TRIED BY A
JUDGE ALONE, AND BOTH PARTIES HEREBY WAIVE AND FOREVER RENOUNCE THE RIGHT TO A
TRIAL BEFORE A CIVIL JURY.


 


18.                                 ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS
THE ENTIRE AGREEMENT OF THE PARTIES REGARDING THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR OR CONTEMPORARY AGREEMENTS OR UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL WITH RESPECT THERETO.  THIS AGREEMENT MAY BE CHANGED ONLY BY AN
AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY WAIVER,
CHANGE, MODIFICATION, EXTENSION OR DISCHARGE IS SOUGHT. FAILURE TO INSIST UPON
STRICT COMPLIANCE WITH ANY PROVISION OF THIS AGREEMENT SHALL NOT BE DEEMED A
WAIVER OF SUCH PROVISION OR OF ANY OTHER PROVISION IN THE AGREEMENT.


 


19.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
AND ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

 

EXECUTIVE:

REAL ESTATE SCHOOL ONLINE INC.

 

 

 

 

 

By:

/s/ Scott P. Mitchell

 

/s/ Perry Johannesburg

 

 

Scott P. Mitchell

Perry Johannesburg

Title:

Secretary

 

9

--------------------------------------------------------------------------------


 

Attachment “A”

 

Summary of WebSourced’s Vice Presidents’ Benefits as of June, 2005

 

1.                                       Medical insurance where a PPO or HMO
plan is offered

2.                                       Dental and vision insurance

3.                                       Fifteen (15) vacation days per year

4.                                       Ten (10) paid holidays per year

5.                                       Company paid supplemental policies
including Accident, Personal Recovery, Disability and Cancer insurance

6.                                       Short Term Disability coverage

7.                                       Company paid Long Term Disability

8.                                       Company paid executive life insurance
plan with a death benefit of five times their annual salary up to a maximum of
$500,000.00

 

10

--------------------------------------------------------------------------------